Citation Nr: 0417431	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  97-21 704	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a dental 
injury/condition.

2.  Eligibility for Department of Veterans Affairs dental 
treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for a dental injury/condition, and 
determined that the veteran was not eligible for VA dental 
treatment.


FINDINGS OF FACT

1.  The veteran had active military service from January 1942 
to October 1945.

2.  The veteran was not a prisoner of war (POW), does not 
have a service- connected disability rated at a schedular 100 
percent, and is not in receipt of a total disability rating 
due to individual unemployability (TDIU).

3.  The veteran does not have dental combat wounds or dental 
service trauma.

4.  The veteran is not admitted to a VA facility, or 
otherwise entitled to benefits under Chapter 17 of Title 38 
United States Code (hereinafter "Chapter 17").

5.  The veteran is not receiving VA rehabilitation 
counseling.

6.  There is no substance loss of the body of the maxilla or 
mandible.

7.  Although the veteran served 180 days honorably, there is 
no dental condition shown at discharge, and he did not apply 
for treatment within one year of discharge.




CONCLUSIONS OF LAW

1.  A dental injury and/or condition was not incurred as a 
result of the veteran's military service.  38 U.S.C.A. §§ 
1110, 1712; 38 C.F.R. §§ 3.303, 3.381 (effective prior to, 
and on, June 8, 1999).  See 64 Fed.Reg. 30393 (June 8, 1999).

2.  The veteran is not eligible for VA dental treatment.  38 
U.S.C.A. §§ 1712; 38 C.F.R. §§ 3.381, 17.161 (a), (b), (c), 
(d), (e), (g), (h), (i) and (j) (effective prior to, and on, 
June 8, 1999).  See 64 Fed.Reg. 30393 (June 8, 1999); 
VAOPGCPREC 5-97 (Jan. 22, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

In a letter of October 2003, VA informed the appellant of the 
actions he must take and the type of evidence required to 
establish his claim for service connection of a dental 
injury/condition and eligibility for VA dental treatment.  
This letter informed him of the need for lay/medical evidence 
that would show his dental injury/condition had occurred or 
been aggravated during his military service.  He was informed 
in detail of the status required in order to receive VA 
dental treatment.  This letter also notified him of the type 
of actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The letter informed 
him of the development that would be completed by VA in 
substantiating his claim, to include obtaining pertinent 
medical records and a VA medical examination/opinion, if 
appropriate.  Finally, in a letter of May 1998, the RO 
requested that the veteran provide further details in order 
to identify relevant dental records.  In addition, this 
letter requested that the appellant submit all pertinent 
evidence in his possession to VA as soon as possible.

In the Statement of the Case (SOC) issued in June 1997, the 
Supplemental Statements of the Case (SSOC) issued in June 
2003, and by letter of October 2003, VA specifically notified 
the appellant of the evidence that it had considered.  The 
SOC and SSOC also notified him of the pertinent laws and 
regulations and the reasons and bases for VA's decision.  
Specifically, the SOC and SSOC notified the veteran of the 
old provisions at 38 C.F.R. § 3.381 and § 3.382 governing 
service connection for dental conditions.  He was also 
notified of the old regulations governing VA's duty to 
assist.  The veteran was provided with the new provisions of 
38 C.F.R. § 3.381, the new laws and regulations governing 
VA's duty to assist, and dental eligibility requirements 
under 38 C.F.R. § 17.161 directly by the Board in April 2004.  
The veteran and his representative have been allowed the 
opportunity to comment on laws/regulations and reasons/bases 
concerning the matters on appeal.

On June 8, 1999, regulations at 38 C.F.R. § 3.381 governing 
service connection for dental conditions were effectively 
changed.  See 64 Fed.Reg. 30393 (June 8, 1999).  As noted 
above, the veteran was notified of these changes and given an 
opportunity to comment on them.  While the RO did not provide 
these regulations in the SSOC of June 2003, under the 
presumption of administrative regularity, the Board finds 
that the RO had the opportunity to determine the 
applicability of both the old and new rating criteria to the 
current claim.  See Kuzma, supra; see also Clemmons v. West, 
206 F.3d 1401, 1403-02 (Fed. Cir. 2000) (According to the 
presumption of administrative regularity government officials 
are presumed to carry out their duties in good faith and 
proof to the contrary must be almost irrefragable to overcome 
that presumption.)  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  Records pertinent to the 
current claim in the possession of the Federal government 
have been obtained, to include the veteran's military records 
and VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not asserted that he 
ever received medical treatment from any other government 
source, or that he ever filed claims for disability benefits 
with the Social Security Administration or workers' 
compensation benefits with the Department of Labor.  Thus, 
there is no indication that other Federal department or 
agency records exist, that are pertinent to the issue decided 
below, which should be requested.  See 38 U.S.C.A. § 5106.  

The veteran has identified private treatment since his 
separation from military service.  By letter of May 1998, the 
RO informed the veteran that he had provided insufficient 
information to allow VA to request copies of these treatment 
records.  The veteran responded in June 1998 that one of the 
private dentists that had treated his teeth was now retired.  
He had directly contacted this dentist, but was informed that 
his treatment records were no longer available.  The other 
dentist was deceased and the veteran indicated that he was 
unable to obtain his treatment records or provide any further 
information regarding their location.  Based on the evidence 
provided by the veteran in June 1998, the Board finds that 
any further request for these records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  In addition, the RO clearly 
informed the veteran in May 1998 that it was unable to obtain 
the identified treatment records.  Thus, VA has fulfilled its 
duty to inform the appellant of its inability to obtain 
identified private dental evidence.  See 38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(c)(1), (e).  

The veteran has presented VA with a treatment plan from a 
current dentist dated in June 1998.  However, the veteran has 
not indicated that he had actually received any treatment 
under this plan and appears to have obtained this plan in 
order to verify to VA the amount of money required for any 
proposed dental treatment.  The Board finds that this 
itemized list of proposed charges does not present evidence 
that actual dental treatment has occurred, nor has the 
veteran indicated that such treatment has or will take place.  
Therefore, there is no basis to conduct further development 
under the provisions of § 5103A(b)(2); 38 C.F.R. 
§ 3.159(c)(1).  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992) (VA's duty to assist arises when the claimant 
"specifically mentioned treatment" from identified private 
physicians.); Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) 
(VA's duty to assist arose when an appellant referred to his 
"treatment" by a private facility.)  Regardless, the 
veteran acknowledged in June 1998 that the teeth he claimed 
had been injured and received in-service fillings were now 
missing and were replaced by bridge work in 1970.  Any 
treatment obtained during the 1990s could not examine the 
teeth in question to determine if an injury or filling 
existed.  Thus, any treatment received post-1970 would not be 
pertinent to the current claims.

It is noted by the Board that the veteran was not afforded a 
VA compensation examination in the present appeal.  According 
to 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), a VA 
compensation examination is required when the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim and 1) contained 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability, 2 establishes that the veteran suffered an event, 
injury, or disease during active military service (or meets 
any presumptive service connection provisions), and 3) the 
evidence indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service.  As discussed below, the Board has 
determined that the contemporaneous competent medical 
evidence has established that the dental condition described 
by the veteran did not exist at the time of his separation 
from the military in October 1945.  There are no pertinent 
post-service dental records available for review.  In 
addition, the veteran has indicated that the teeth that are 
claimed to have received an in-service injury are no longer 
present, but have been removed and replaced with bridge work.  
Thus, there would be no way a current medical professional 
could determine whether the teeth in question had been 
injured or repaired during military service.  Under the 
circumstances, a VA compensation examination is not required, 
and even if provided, would not allow a current examiner to 
come to any conclusion regarding the claimed teeth injury.  

The appellant requested a hearing on appeal at the RO in his 
substantive appeal (VA Form 9) received in June 1997.  
However, he withdrew this request in October 1997.  He again 
requested a VA hearing in October 2001, but again withdrew 
this request in February 2003 due to health reasons.  By 
letter of March 2004, VA informed the appellant that his case 
was being forwarded to the Board and, in effect, that it 
would not undertake any further development in this claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the claim decided below.

In written contentions of March 2004, the veteran's 
representative contended that VA had failed in its duty to 
notify and assist (as required by the provisions of 
38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.159(b)) the 
veteran by not providing notice to him regarding the 
information and evidence necessary to substantiate the claim 
and what information and evidence not of record VA would seek 
to obtain and what information and evidence the claimant 
would be expected to obtain.  As discussed above, the Board 
finds that this is not the case.  Under the heading of "What 
Is the Status of Your Claim and How You Can Help", the RO's 
letter of October 2003 clearly informed the veteran of what 
evidence VA was responsible for getting and what actions of 
the veteran were required to obtain other types of evidence.  
This letter also clearly informed the veteran of the 
information and evidence necessary to establish his current 
claims.  See heading entitled "What Must the Evidence Show 
to Support Your Claim."  Thus, VA has met its duty to inform 
the veteran under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In April 1997, the RO initially denied the claim 
on appeal.  The veteran was not provided VCAA notice until 
October 2003.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Specifically, upon receipt of the content-complying notice in 
October 2003, the veteran did not produce any additional 
information or evidence.  This provides a sound basis for 
concluding that the disposition of his claims would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Service Connection for a Dental Injury/Condition and 
Eligibility for VA Dental Treatment

A review of the veteran's Report of Separation/Honorable 
Discharge (WD AGO Form 53-55) indicates that he is a veteran 
of World War II.  His military occupational specialty (MOS) 
was reported as "Duty NCO 566."  He participated in the 
campaigns of Bismarck Archipelago, Eastern Mandates, New 
Guinea, Northern Solomons, Southern Philippines, Luzon, and 
the Western Pacific.  His decorations included Asiatic-
Pacific Theater Ribbon, Philippine Liberation Ribbon, and 
Good Conduct Medal.  This form indicated that the veteran had 
not received any wounds during his military service.

The veteran's military entrance examination conducted in 
January 1942 noted right-side teeth #8 and #16, and left-
sided teeth #8 and #16, were missing.  No other dental 
abnormalities were reported.  The mouth and gums were found 
to be without any type of abnormality.  This findings were 
confirmed on the Report of Dental Survey dated in July 1942.  
During the veteran's military service, he was treated for 
gastrointestinal complaints, acute appendicitis, foot 
problems, sinusitis, tonsillitis, adenoiditis, and nasal 
obstructions.  However, these treatment records fail to 
report any complaints or treatment of any type of dental 
injury or disease.  The veteran was afforded another dental 
examination in April 1944.  The Report of Dental Survey again 
noted that the veteran's #8 and #16 teeth on both sides were 
missing.  In addition, the calculus was found to be heavy.  
His separation examination conducted in October 1945 reported 
#8 and #16 teeth were missing on both sides.  Examination of 
his mouth and gums revealed no other abnormality.

The veteran has claimed that he was first treated for his 
current dental condition in 1944 while stationed in New 
Guinea.  He also claimed that this condition had been treated 
in the late 1940s and mid-1970s.  In his Notice of 
Disagreement (NOD) received in June 1997, the veteran 
asserted that two of his teeth had been broken during his 
active service.  In his substantive appeal (VA Form 9) 
submitted in June 1997, the veteran claimed that he had 
broken his upper molars while serving in New Guinea in 1944.  
He alleged that his military separation examination had been 
hastily performed as 300 soldiers were processed in one hour.  

In June 1998, the veteran submitted a written narrative of 
his dental injuries during World War II.  He claimed that he 
had been serving in New Guinea in 1943 when he broke two 
teeth (Teeth #13 and #14 causing a "longitudinal break") 
while eating beans that had rocks in it.  The veteran 
asserted that these teeth were repaired with temporary 
fillings from a military dentist working out of a tent in the 
jungles of New Guinea using a hand-cranked drill.  He had no 
further problems with these teeth during his military 
service.  The veteran alleged that his separation examination 
did not take too long and his dental examination consisted of 
a physician taking a brief look in his mouth.  He asserted 
that one of these fillings fell out after his military 
service and was repaired by a private dentist.  The veteran 
indicated that these broken teeth had been removed in 1970 
and replaced with a "five-unit" bridge.  It was contended 
by the veteran that he should be entitled to reimbursement in 
the amount of $4,935.00 dollars.  This was the estimated cost 
of his dental treatment since World War II.

The veteran submitted a proposed dental treatment plan dated 
in June 1998.  Total cost of this current treatment plan was 
estimated to be $2,935.00.  The veteran has not indicated 
that such dental treatment was actually obtained.  In a 
written statement of February 2003, the veteran indicated 
that during World War II he was assigned to an "Air Force 
Bomb Group" that supported an infantry unit throughout the 
war.  He claimed that on a number occasions his base was 
subjected to bomb and strafing attacks by the Japanese armed 
forces.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

As discussed above, the regulations governing service 
connection for a dental condition were changed effective on 
June 8, 1999, during the pendency of this appeal.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

In the current case, the Board finds that whether or not the 
new regulation has retroactive effect is irrelevant.  As 
discussed below, the evidence does not provide any basis for 
the award of service connection for a dental injury/condition 
under either the old or new criteria. 

According to the old provisions of 38 C.F.R. § 3.381(a), 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  Each missing or defective tooth 
and disease of the investing tissue will be considered 
separately, and service connection will be granted for 
disease or injury of individual teeth and of the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by military service.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wound or other 
service trauma.  Where service connection is granted for 
noncompensable dental conditions, it will be determined 
whether the veteran involved was a POW, but not which of such 
conditions are attributable to the POW experience.  38 C.F.R. 
§ 3.381(e).  Service connection for dental disabilities will 
be established by service records, documentary evidence in 
the form of reports of examinations (dental or physical), 
duly certified statements of dentist or physicians, or 
certified statements of fact from two or more disinterested 
parties.  38 C.F.R. § 3.382 (effective prior to June 8, 
1999).

The new provisions of 38 C.F.R. § 3.381 provide that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a POW.  In determining service connection, the 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  Teeth noted as normal at entry will be 
service-connected if they were filled or extracted after 180 
days or more of active service.  Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  Calculus, acute periodontal disease, third 
molars (unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma), impacted or malposed teeth and 
other developmental defects (unless disease or pathology of 
these teeth developed after 180 days or more of active 
service) will not be considered service-connected for 
treatment purposes.  The provisions of 38 C.F.R. § 3.382 were 
removed under the changes effective on June 8, 1999.

The veteran appears to contend that he cracked two teeth 
during combat operations in World War II.  Under the 
provisions of 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. 
App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  

Thus, before section 1154(b) is applied, VA must determine 
whether the veteran engaged in combat with the enemy, and 
that determination must be based on all of the evidence of 
record and not on the veteran's contentions that he did.  See 
Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  "Combat" 
means to fight in battle.  WEBSTER'S II NEW COLLEGE DICTIONARY 223 
(1995).  "'[E]ngaged in combat with the enemy' requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 
18, 1999).  (Emphasis added.)

The Board accepts that the veteran did engage in combat with 
the enemy during World War II, in that he was subjected to 
enemy aerial attack.  However, his related circumstances of 
cracking his teeth while eating beans does not indicate that 
this injury was the direct result of the combat in which he 
engaged.  That is, he has made no claim that his teeth were 
injured due to an enemy aerial attack.  Accepting that the 
veteran did in fact "crack" two teeth during his military 
service while eating beans, there is no objective evidence 
that this incident led to a chronic pathology or disability.  

While the veteran is competent to relate evidence of injury 
or symptoms, he is not competent to provide evidence on 
diagnosis or etiology of a disease or disability.  Only a 
medical professional (in this case, usually a dentist) can 
provide such evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is no objective evidence that the veteran received any 
type of filling during his military service or any treatment 
for an injury to his teeth.  In fact, the dental evidence 
from the veteran's military service reveals no change in his 
dental condition during his entire military service.  He had 
teeth #8 and #16 on both the right and left side missing at 
the time of his entrance examination and his dental 
examination at his separation related the same status.  While 
the veteran has made much of the brevity of his separation 
examination in October 1945, the service medical records also 
contain a dental examination report performed in April 1944 
that noted similar findings.  This report appears to have 
been after his noted service in New Guinea when his teeth 
were reportedly cracked.  Based on the two dental 
examinations that occurred after the reported injury, the 
Board finds that there is clear and convincing evidence in 
the contemporaneous dental records that cracked or filled 
teeth did not exist subsequent to the reported event in 
connection with eating beans.  In addition, the Board finds 
that the October 1945 separation examination was thorough and 
comprehensive.  This examination included detailed 
itemization of the veteran's in-service disorders and 
treatment, and included discussion of whether these disorders 
had resulted in a chronic disability.  The detail and 
opinions noted on this examination does not support the 
veteran's allegation that it was brief, arbitrary, or in some 
way defective.  Regardless, as the term "trauma" is used in 
VA regulations, mere dental treatment or cracking a tooth 
while eating is not considered service trauma under VA law 
and regulation.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
3.381(b).  Although the veteran alleges he received in-
service fillings, dental treatment also does not constitute 
"service trauma" within the meaning of VA law and regulation.  
See VAOPGCPREC 5- 97 (Jan. 22, 1997).

Historically, VA phased out the amount of dental treatment it 
was able to provide to veterans, beginning in approximately 
the 1950s.  Initially, the regulations changed to provide for 
one year of VA dental treatment.  Currently, there are 
various "classes" of VA dental treatment eligibility, which 
each provides a different standard of care.

Veterans may be authorized "any dental treatment" indicated 
as "reasonably necessary" to "maintain oral health and 
masticatory function."  Such a veteran is placed in Class I 
for VA dental treatment purposes.  Class I veterans are those 
that have a service-connected compensable dental disability 
or condition.  Additionally, there is no time limitation for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment.  Veterans with 
certain service-connected, but noncompensable dental 
conditions are entitled to dental care that is deemed 
"reasonably necessary" for the purposes of "correction" of 
the service-connected disability.  This includes Class II(a) 
veterans who suffered from combat wounds or service trauma 
and Class II(b) veterans who were POWs interned for less than 
90 days.  As there is no objective evidence that the veteran 
sustained any type of injury or chronic pathology to his 
teeth during his military service, he is not eligibility for 
VA treatment under the Classes I, II, or II(a).  38 C.F.R. 
§ 17.161(a), (b)(2), (c).  As there is no evidence or claim 
that the veteran was a POW, he is not eligible for treatment 
under Class II(b).  38 C.F.R. § 17.161(d).  Veterans entitled 
to "any needed dental treatment" include POWs interned 90 
days or more (Class II(c)) and veterans rated at 100 percent 
or in receipt of total disability evaluation due to 
individual unemployability (TDIU) (Class IV).  38 C.F.R. § 
17.161(e), (h).  The veteran fits neither of these 
categories.

Certain veterans are also entitled to "medically necessary" 
dental treatment.  This category includes Class III veterans, 
those who have a nonservice-connected dental condition that 
is having a "direct and material detrimental effect" on their 
service connected condition; and Class VI veterans, that is, 
veterans who are scheduled for admission in a VA facility, or 
who are otherwise receiving care and services under Chapter 
17, and who have a dental condition which is clinically 
determined to be complicating the condition for which they 
are in receipt of Chapter 17 services.  38 C.F.R. § 
17.161(g), (j). The evidence does not show that the veteran 
meets these criteria, and he has made no such claims.  He is 
not shown to be under VA hospital, nursing home, or 
domiciliary care.  See 38 C.F.R. §§ 17.163, 17.165, 17.166.  
While the veteran is service-connected for bilateral hallux 
valgus, there is no claim or evidence that this disability is 
in any why related to his dental condition.  

Veterans participating in a rehabilitation program under 
program under Chapter 31 may be authorized such dental 
services as are "professionally determined necessary" for any 
of the reasons enumerated in 38 C.F.R. § 17.47(g) (known as 
Class V veterans).  38 C.F.R. § 17.161(i).  However, it is 
also not shown that the veteran is under such a program.

The remaining issue is whether there is any class of dental 
treatment eligibility that would provide the veteran any form 
of VA dental treatment. The only remaining eligibility class 
under 38 C.F.R. § 17.161 is general Class II eligibility (not 
Class II a, b, or c).  This standard of care currently allows 
only for one-time restorative treatment.

Specific rules apply to determining VA treatment eligibility 
depending on the date of the veteran's discharge, 38 C.F.R. § 
17.161(b)(2)(i) (discharges prior to October 1, 1981), and, 
in many cases, the type of service.  See 38 C.F.R. 
§§ 17.161(b)(1)(i)(A), 17.162(c).

The veteran was discharged in October 1945, he has active 
duty service certified by the service department, and he did 
serve for more than 180 days.  Thus, he meets some 
preliminary qualifications for Class II eligibility; that is, 
his character of service and length of service fall within 
the group of veterans who qualify for one-time restorative 
treatment eligibility.

However, the Board must also determine whether the veteran 
has met the timing requirements provided at 38 C.F.R. § 
17.161(b)(2)(i).  Veterans discharged before October 1, 1981, 
must meet four additional criteria to be entitled to Class II 
eligibility: (1) the dental condition or disability must be 
shown to have been in existence at the time of discharge or 
release from active service; (2) the veteran must have been 
discharged or released under conditions other than 
dishonorable from a period of active military, naval or air 
service of not less than 180 days; (3) application for 
treatment must be made within one year after discharge or 
release; and (4) VA dental examination must be completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.  38 C.F.R. § 
17.161(b)(2)(i).  These provisions are somewhat relaxed from 
current law, which provides that a veteran must now file 
their dental claim within 90 days of discharge, and that no 
treatment will be authorized if the veteran was provided a 
dental examination prior to discharge.  See 38 C.F.R. § 
17.161 (b)(1)(i).

In this case, the veteran filed his claim in July 1996, 50 
years after his active service.  Thus, he does not meet the 
criteria for timely filing his claim under VA law and 
regulation for dental treatment eligibility.

The Board is mindful of the Court's holding in Mays v. Brown, 
5 Vet. App. 302 (1993), which found that a veteran who is to 
be released from service shall be given a written explanation 
of the eligibility requirements for VA outpatient dental 
treatment pursuant to 38 U.S.C.A. § 1712(b)(2); that the 
explanation shall be signed by the service member, or shall 
include a certification that the member refused to sign; and 
that if there is no certification of record, the time limit 
is not considered to have begun.  Id. at 306.  However, Mays 
is inapplicable to cases where the service member was 
discharged prior to October 1, 1981.  Woodson v. Brown, 8 
Vet. App. 352, 355 (1995) (linchpin of [Mays], § 1712(b)(2), 
not passed until 1981, and did not become effective until 
October 1, 1981; where appellant discharged in 1954, service 
department had no duty to notify him about applicable time 
limit) affirmed in part, dismissed in part by 87 F.3d 1304 
(1996).

Thus, these Class II service department notification criteria 
also do not apply in the instant case.  Although he claims 
that service connection is warranted because he was treated 
during his active duty service, the Board has considered all 
applicable law and regulation, and he unfortunately does not 
meet the criteria currently governing VA dental outpatient 
treatment eligibility.

That is, even assuming he met the criteria for one of the 
classes eligible for treatment, he does not have a dental 
disability falling within the purview of either the old or 
new provisions of 38 C.F.R. § 3.381.  There is no evidence in 
the contemporaneous dental records that the veteran had 
incurred any type of trauma or filling of teeth during his 
military service.  Thus, he does not even fall under one of 
the categories of eligible veterans qualified for any type of 
dental treatment.

Based on the above analysis, the Board finds that the veteran 
is not entitlement to service connection for a dental injury 
or condition, nor is he eligible for VA dental treatment.  
While the veteran is competent to report symptoms, a 
preponderance of the contemporaneous medical findings 
provides clear and convincing evidence that a dental 
disability did not exist at the time of his separation from 
the military.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of diagnosis 
and etiology of a disability, than the lay statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against the veteran's current claims and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. §§ 1154(b); 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to service connection for a dental 
injury/condition is denied.

Entitlement to VA dental treatment is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



